Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 11 and 12 recite “a bearing unit suitable for a marble cutting machine”. The metes and bounds of the claim are unclear since the it is unclear what would make a bearing suitable for a marble cutting machine.  Is this limitation intended to impart some structural limitation to the bearing? If so, what structural limitation is being imparted by the term “suitable”.  Furthermore, suitability implies a standard is being set forth.  It is unclear which bearings would meet this standard and which would not. 
The term “about” in claim 10 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how close to 25 degrees the angle must be to be considered “about 25 degrees”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda JP 2006-044375.
Re clm 1, Matsuda discloses a bearing unit (Fig. 2) comprising: a radially outer ring (27), rotatable about a central rotation axis (relative to the inner ring) of the bearing unit and provided with a radially inner raceway (24, Fig. 3), a stationary radially inner ring (25; stationary relative to the frame of reference of the inner ring), provided with a radially outer raceway (24, fig. 3), a row of rolling elements (23) arranged between the radially outer ring and the radially inner ring, wherein the radially outer raceway of the radially inner ring is composed of two sections separated from each other by a groove (31), the two sections being specular with respect to an axis (vertical dashed line of Fig. 2) of symmetry of the bearing unit.
	The limitation “suitable for a marble cutting machine” is the intended use of the bearing unit. MPEP § 2111.02(II) states "where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation". Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).  The marble cutting machine imparts no structural limitations to the bearing.
	Re clm 2, Matsuda further discloses the groove is a radially inner circumferential groove containing lubricating grease ([0021]).
	Re clm 3, Matsuda further discloses the radially inner raceway of the radially outer ring is composed of two sections separated from each other by a second groove (31) and specular with respect to the axis.
	Re clm 4, Matsuda further discloses the second groove is a radially outer circumferential groove containing lubricating grease for keeping the radially inner raceway lubricated ([0021]).
	Re clm 5, Matsuda further discloses the radially outer raceway and the radially inner raceway define four contact points with the rolling elements (shown by β in Fig. 2 and 3).
	Re clm 6, Matsuda further discloses the four contact points are symmetrical with respect to the axis (the angle β is the same for each contact point, Fig. 2).
	Re clm 7, Matsuda further discloses an angle (β) formed with the axis (X) by a straight line joining each contact point with a centre (C) of the rolling elements, is between 20° and 40° (35°; [0024]).
	Re clm 11, Matsuda discloses a bearing unit (Fig. 2) comprising: a radially outer ring (27), rotatable about a central rotation axis (relative to the inner ring) of the bearing unit and provided with a radially inner raceway (24, Fig. 3), a stationary radially inner ring (25; stationary relative to the frame of reference of the inner ring), provided with a radially outer raceway (24, fig. 3), a row of rolling elements (23) arranged between the radially outer ring and the radially inner ring, wherein the radially outer raceway of the radially inner ring is composed of two sections separated from each other by a groove (31), the two sections being specular with respect to an axis (vertical dashed line of Fig. 2) of symmetry of the bearing unit, the groove is a radially inner circumferential groove containing lubricating grease ([0021]), the radially inner raceway of the radially outer ring is composed of two sections separated from each other by a second groove (31) and specular with respect to the axis, the radially outer raceway and the radially inner raceway define four contact points with the rolling elements (shown by β in Fig. 2 and 3), an angle (β) formed with the axis (X) by a straight line joining each contact point with a centre (C) of the rolling elements, is between 20° and 40° (35°; [0024]).
	The limitation “suitable for a marble cutting machine” is the intended use of the bearing unit. MPEP § 2111.02(II) states "where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation". Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).  The marble cutting machine imparts no structural limitations to the bearing.

Claims 1, 3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takata U.S. 6,299,357.
Re clm 1, Takata discloses a bearing unit (Fig. 3a) comprising: a radially outer ring (32), rotatable about a central rotation axis of the bearing unit and provided with a radially inner raceway (34), a stationary radially inner ring (31), provided with a radially outer raceway (33), a row of rolling elements (25) arranged between the radially outer ring and the radially inner ring, wherein the radially outer raceway of the radially inner ring is composed of two sections (33s) separated from each other by a groove (39), the two sections being specular with respect to an axis (β) of symmetry of the bearing unit.
	The limitation “suitable for a marble cutting machine” is the intended use of the bearing unit. MPEP § 2111.02(II) states "where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation". Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).  The marble cutting machine imparts no structural limitations to the bearing.
	Re clm 3, Takata further discloses the radially inner raceway of the radially outer ring is composed of two sections (34 and 34) separated from each other by a second groove (groove between 38) and specular with respect to the axis.
	Re clm 5, Takata further discloses the radially outer raceway and the radially inner raceway define four contact points with the rolling elements (shown by α in Fig. 3a).
	Re clm 6, Takata  further discloses the four contact points are symmetrical with respect to the axis (the angle α is the same for each contact point, Fig. 3a).
	Re clm 7, Takata further discloses an angle (α) formed with the axis (β) by a straight line joining each contact point with a centre (C) of the rolling elements, is between 20° and 40° (25°; col. 8: line 60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takata U.S. 6,299,357 as applied to claims 1, 3 and 7 above, and further in view of Tanabe JP 2003-049848.
Takata discloses all the claimed subject matter as described above.

Re clm 2, Takata further discloses that the groove is a radially inner circumferential groove.
Takata does not disclose the groove contains lubricating grease.
Tanabe teaches providing lubricating grease in the groove () for the purpose of ensuring the proper amount of grease is present in the contact portions between the ball and the raceways thus improving the lubricating state of the bearing and the rolling fatigue life of each rolling contact surface ([0012]).
It would have been obvious to one of ordinary skill in the art to modify the bearing of Takata and provide the groove contains lubricating grease for the purpose of ensuring the proper amount of grease is present in the contact portions between the ball and the raceways thus improving the lubricating state of the bearing and the rolling fatigue life of each rolling contact surface.
Re clm 4, Takata further discloses the second groove is a radially outer circumferential groove.
Takata does not disclose the second groove contains lubricating grease for keeping the radially inner raceway lubricated.
Tanabe teaches providing lubricating grease in the groove () for the purpose of ensuring the proper amount of grease is present in the contact portions between the ball and the raceways thus improving the lubricating state of the bearing and the rolling fatigue life of each rolling contact surface ([0012]).
	It would have been obvious to one of ordinary skill in the art to modify the bearing of Takata and provide the second groove contains lubricating grease for keeping the radially inner raceway lubricated for the purpose of ensuring the proper amount of grease is present in the contact portions between the ball and the raceways thus improving the lubricating state of the bearing and the rolling fatigue life of each rolling contact surface.
	Re clm 8, Takata does not disclose a width of the circumferential groove is between 40% and 60% of an axial distance between a pair of contact points.
	Tanabe teaches the grease groove having a specific width dimension ([0011] and [0013]) for the purpose of reliably preventing the rolling surface of each ball from hitting the edge of the groove and to secure a sufficient strength of the bearing ring while also holding a sufficient amount of grease ([0013]-[0014]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Takata and provide a width of the circumferential groove is between 40% and 60% of an axial distance between a pair of contact points, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
Re clm 9, Takata does not disclose a depth (C) in a radial direction of the circumferential groove is between 40% and 60% of the width (B) of the circumferential groove.
Tanabe teaches the grease groove having a specific depth dimension ([0011] and [0013]-[0014]) for the purpose of reliably preventing the rolling surface of each ball from hitting the edge of the groove and to secure a sufficient strength of the bearing ring while also holding a sufficient amount of grease ([0013]-[0014]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Takata and provide a depth (C) in a radial direction of the circumferential groove is between 40% and 60% of the width (B) of the circumferential groove, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
Re clm 10, Takata further discloses the angle is about 25 degrees (25 is between 20 and 35; col. 3: line 44).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takata U.S. 6,299,357 in view of Tanabe JP 2003-049848.
Re clm 11, Takata discloses a bearing unit (Fig. 3a) comprising: a radially outer ring (32), rotatable about a central rotation axis of the bearing unit and provided with a radially inner raceway (34), a stationary radially inner ring (31), provided with a radially outer raceway (33), a row of rolling elements (25) arranged between the radially outer ring and the radially inner ring, wherein the radially outer raceway of the radially inner ring is composed of two sections (33s) separated from each other by a groove (39), the two sections being specular with respect to an axis (β) of symmetry of the bearing unit, the groove is a radially inner circumferential groove, he radially inner raceway of the radially outer ring is composed of two sections (34 and 34) separated from each other by a second groove (groove between 38) and specular with respect to the axis; wherein the radially outer raceway and the radially inner raceway define four contact points with the rolling elements (shown by α in Fig. 3a), wherein an angle (α) formed with the axis (β) by a straight line joining each contact point with a centre (C) of the rolling elements, is between 20° and 40° (25°; col. 8: line 60).
	The limitation “suitable for a marble cutting machine” is the intended use of the bearing unit. MPEP § 2111.02(II) states "where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation". Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).  The marble cutting machine imparts no structural limitations to the bearing.
Takata does not disclose the groove contains lubricating grease.
Tanabe teaches providing lubricating grease in the groove ([0012]) for the purpose of ensuring the proper amount of grease is present in the contact portions between the ball and the raceways thus improving the lubricating state of the bearing and the rolling fatigue life of each rolling contact surface ([0012]).
It would have been obvious to one of ordinary skill in the art to modify the bearing of Takata and provide the groove contains lubricating grease for the purpose of ensuring the proper amount of grease is present in the contact portions between the ball and the raceways thus improving the lubricating state of the bearing and the rolling fatigue life of each rolling contact surface.
Re clm 12, Takata discloses a bearing unit (Fig. 3a) comprising: a radially outer ring (32), rotatable about a central rotation axis of the bearing unit and provided with a radially inner raceway (34), a stationary radially inner ring (31), provided with a radially outer raceway (33), a row of rolling elements (25) arranged between the radially outer ring and the radially inner ring, wherein the radially outer raceway of the radially inner ring is composed of two sections (33s) separated from each other by a groove (39), the two sections being specular with respect to an axis (β) of symmetry of the bearing unit, the groove is a radially inner circumferential groove, the radially inner raceway of the radially outer ring is composed of two sections (34 and 34) separated from each other by a second groove (groove between 38) and specular with respect to the axis, a width of the radially inner circumferential groove is between a pair of contact points (where ball 25 contacts 31).
	The limitation “suitable for a marble cutting machine” is the intended use of the bearing unit. MPEP § 2111.02(II) states "where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation". Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).  The marble cutting machine imparts no structural limitations to the bearing.
Takata does not disclose the width of the radially inner circumferential groove is between 40% and 60% of an axial distance between a pair of contact points.
	Tanabe teaches the grease groove having a specific width dimension ([0011] and [0013]) for the purpose of reliably preventing the rolling surface of each ball from hitting the edge of the groove and to secure a sufficient strength of the bearing ring while also holding a sufficient amount of grease ([0013]-[0014]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Takata and provide a width of the circumferential groove is between 40% and 60% of an axial distance between a pair of contact points, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656